Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 08/01/2022 is acknowledged.
Claims 14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.

Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the particle surfaces" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the field strength" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the geometry" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the homogeneity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the dielectric properties" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the permittivity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “between 0.01 and 0.10”, and the claim also recites “in particular between 0.01 and 0.7” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KURTZ et al. (2018/0154598).
	Regarding claims 1-2 and 10-13, KURTZ et al. discloses a plastic material (mold insert) [0157] for use in a mold for the manufacture of a sole (cushioning element) for sports apparel (abstract),
	a.	wherein the sole (cushioning element) is manufactured from particles of an expanded material [0005], [0010];
	b.	wherein an electromagnetic field is used as an energy carrier to fuse the particle surfaces [0071];
	c.	wherein the plastic material (mold insert) has been manufactured using an additive manufacturing method [0005], and
	d.	wherein the plastic material (mold insert) is arranged inside of the mold so as to achieve a homogenous heating over the entire molding cavity 115 and in the edge portions thereof, when applying the electromagnetic radiation [0159] (is adapted to locally adjust the field strength of the electromagnetic field inside a molding cavity of the mold, based at least in part on the geometry of the cushioning element).
	Regarding claims 3-4 and 8, KURTZ et al. discloses the plastic material has a similar dielectric loss factor as the plastic material to be processed in the molding cavity so as to achieve a homogenous heating over the entire molding cavity and in the edge portions thereof, when applying the electromagnetic radiation [0159].
	Regarding claim 5, KURTZ et al. discloses by varying the density of the material, the properties of the component may be influenced in a simpler way than by applying varying electromagnetic fields [0097].
	Regarding claim 6, KURTZ et al. discloses a higher density material results in a higher permittivity [0097].
	Regarding claim 7, KURTZ et al. discloses the plastic material may be PET [0158] and the density of PET is 1.38 g/cm3.
	Regarding claim 9, KURTZ et al. discloses a dielectric loss of 0.02 [0158].

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742